Pannell, Judge.
The brief of the appellant together with the enumeration of errors must be filed within 10' days after the record on appeal is filed and docketed in this court. See Rules 13 (a) and 15 (a) adopted May 18, 1966, and effective as of July 1, 1966; Section 14 of the Appellate Practice Act of 1965, as amended (Ga. L. 1965, pp. 18, 29; Ga. L. 1965, pp. 240, 243, § 2). It follows therefore, in the present case, where the record was filed and docketed in this court on February 7, 1967, that the last day for filing the brief and enumeration of errors was Friday, February 17, 1967. And where the brief was filed February 10, 1967, but the enumeration of errors was not filed in this court until February 21, 1967, and a certified copy of an enumeration of errors filed in the trial court on February 20, 1967, was filed in this court on March 2, 1967, the appeal, on motion of appellee, must be dismissed. Napier v. Napier, 222 Ga. 681 (151 SE2d 712).

*667
Bell, P. J., and Jordan, J., concur.

Submitted April 4, 1967
Decided April 28, 1967.
Emmett P. Johnson, for appellant.
Sharpe, Sharpe & Hartley, T. Malone Sharpe, for appellee.

Appeal dismissed.